20-01244-mg              Doc 20      Filed 10/20/20 Entered 10/20/20 00:11:31                    Main Document
                                                  Pg 1 of 4


Susheel Kirpalani                                                    Matthew Scheck
James C. Tecce                                                       QUINN EMANUEL URQUHART
QUINN EMANUEL URQUHART                                               & SULLIVAN, LLP
& SULLIVAN, LLP                                                      865 South Figueroa Street, 10th Floor
51 Madison Avenue, 22nd Floor                                        Los Angeles, California 90017
New York, New York 10010

Proposed Special Litigation Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                     :       Chapter 11
In re: AVIANCA HOLDINGS S.A., et al.,                                :
                                                                     :       Case No. 20-11133 (MG)
                    Debtors.1                                        :
--------------------------------------------------------------------x       (Jointly Administered)
                                                                     :
AVIANCA HOLDINGS S.A., AEROVÍAS DEL                                  :
CONTINENTE AMERICANO S.A. AVIANCA,                                   :      Adv. Proc. No. 20-01244 (MG)
TACA, INTERNATIONAL AIRLINES, S.A.,                                  :
AVIANCA COSTA RICA S.A., and TRANS                                   :       PLAINTIFFS’ WITNESS
AMERICAN AIRLINES, S.A.,                                             :       AND EXHIBIT LIST
                                                 :                   :
                                       Plaintiffs,                   :
                                                                     :
                    v.                                               :
                                                                     :
USAVFLOW LIMITED and CITIBANK, N.A.,                                 :
                                                                     :
                                       Defendants.                   :
--------------------------------------------------------------------x


1
          The Debtors in these cases and their federal tax identification number (if applicable), are: Avianca
          Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A); Aeroinversiones de Honduras,
          S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease Holdings One Ltd. (N/A);
          America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV International
          Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A); AV
          International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two
          Colombia S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A);
          Avianca Leasing, LLC (XX-XXXXXXX); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A);
          Aviaservicios, S.A. (N/A); Aviateca, S.A. (N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R.
          Int’l Enterprises, Inc. (XX-XXXXXXX); Grupo Taca Holdings Limited (N/A); International Trade Marks
          Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de Inversiones, S.A. de C.V. (N/A); Latin
          Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de Aviación, Sociedad Anónima
          (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A); Servicio Terrestre,
          Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca de
          Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca
          S.A. (N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The
          Debtors’ principal offices are located at Avenida Calle 26 # 59 – 15 Bogotá, Colombia.



10239-00001/12382890.1
20-01244-mg              Doc 20      Filed 10/20/20 Entered 10/20/20 00:11:31                    Main Document
                                                  Pg 2 of 4



            The Plaintiffs in the above-captioned adversary proceeding identify the following

witnesses whom they intend to call at the hearing regarding Plaintiffs’ Motion, Pursuant to 11

U.S.C. §§ 105(a), 362(a), and 365(e), and Fed. R. Bankr. P. 7065, for a Temporary Restraining

Order and Preliminary Injunction and Hearing [ECF No. 2] (the “Motion”), which is scheduled

to be heard at the October 20-21, 2020 hearing pursuant to the Court’s order [ECF No. 12]:

                    1.       Adrian Neuhauser, Chief Financial Officer of Avianca Holdings S.A.

                             (Direct examination via declaration [ECF No. 4])

                    2.       Jaime Alberto Arrubla-Paucar, Founding Partner of Arrubla Devis 2

                             (Direct examination via declaration [ECF No. 5]).

            Plaintiffs reserve the right to identify additional witnesses in response to replies or

witness lists filed by other parties.

            Plaintiffs submit the following exhibits in support of the Motion:


EXHIBIT              DESCRIPTION

                     Declaration of James C. Tecce in Support of Motion, Pursuant to 11 U.S.C. §§
        1            105(a), 362(a), and 365(e), and Fed. R. Bankr. P. 7065, for a Temporary
                     Restraining Order and Preliminary Injunction and Hearing [ECF No. 6]

                     Super-Priority Debtor-in-Possession Term Loan Agreement among Avianca
      1.1            Holdings, S.A. [ECF No. 6, Ex. 1]

                     Contract Rights and Receivables Sale, Purchase and Servicing Agreement among
      1.2            Aerovías as Seller, USAV as Purchaser, dated December 12, 2017 [ECF No. 6,
                     Ex. 2]

                     USAV Loan Agreement, entered into between certain Lenders, certain Debtors as
      1.3            Guarantors, and Citibank as Administrative Agent and Collateral Agent, dated
                     December 12, 2017 [ECF No. 6, Ex. 3]



2
            Nancy I. Adler will provide Spanish-language interpreter services for Dr. Arrubla.



10239-00001/12382890.1
                                                            2
20-01244-mg              Doc 20   Filed 10/20/20 Entered 10/20/20 00:11:31              Main Document
                                               Pg 3 of 4



                     Cash Management Agreement among Aerovías as Seller, USAV, as Purchaser,
      1.4            and Citibank as Administrative Agent and Collateral Agent, dated December 12,
                     2017 [ECF No. 6, Ex. 4]

                     Letter from Citibank, N.A. to USAVflow Limited, Aerovías del Continente
                     Americano S.A. Avianca, Avianca Holdings S.A., Taca International Airlines,
      1.5            S.A., Aviancia Costa Rica S.A., and Trans American Airlines S.A., dated March
                     31, 2020 [ECF No. 6, Ex. 5]

                     Letter from Citibank, N.A., to USAVflow Limited and Aerovías del Continente
      1.6            Americano S.A. Avianca, dated May 11, 2020 [ECF No. 6, Ex. 6]

                     Letter from Aaron L. Renenger, counsel to Avianca Holdings S.A. and its
      1.7            affiliated debtors-in-possession, dated May 15, 2020 [ECF No. 6, Ex. 7]

                     Security Trust Deed between Citibank, N.A., London Branch as Collateral
      1.8            Trustee and USAV as Company and others dated December 2017 (Execution
                     Version) [ECF No. 6, Ex. 8]

                     E-mail from Miriam Molina of Citibank, N.A. to Guillermo Peña Castro of
      1.9            Avianca, dated June 8, 2020 at 5:05 PM [ECF No. 6, Ex. 9]

                     Declaration of Adrian Neuhauser in Support of Motion, Pursuant to 11 U.S.C. §§
        2            105(a), 362(a), and 365(e), and Fed. R. Bankr. P. 7065, for a Temporary
                     Restraining Order and Preliminary Injunction and Hearing [ECF No. 4]

                     Declaration of Jaime Alberto Arrubla-Paucar in Support of Motion, Pursuant to
                     11 U.S.C. §§ 105(a), 362(a), and 365(e), and Fed. R. Bankr. P. 7065, for a
        3            Temporary Restraining Order and Preliminary Injunction and Hearing [ECF No.
                     5]


            Plaintiffs reserve the right to identify additional exhibits in response to replies or exhibit

lists filed by other parties.




10239-00001/12382890.1
                                                       3
20-01244-mg              Doc 20   Filed 10/20/20 Entered 10/20/20 00:11:31      Main Document
                                               Pg 4 of 4



Dated:              October 19, 2020
                    New York, New York

                                               QUINN EMANUEL URQUHART
                                               & SULLIVAN, LLP

                                               By: /s/ James C. Tecce

                                               James C. Tecce
                                               Susheel Kirpalani
                                               Deborah J. Newman
                                               Nathan Goralnik
                                               Jordan Harap
                                               51 Madison Avenue, 22nd Floor
                                               New York, New York 10010
                                               Telephone: (212) 849-7000
                                               Facsimile: (212) 849-7100

                                               Matthew Scheck
                                               865 South Figueroa Street, 10th Floor
                                               Los Angeles, California 90017
                                               Telephone: (213) 443-3000
                                               Facsimile: (213) 443-3100

                                               Proposed Special Litigation Counsel to the
                                               Debtors and Debtors-In-Possession




10239-00001/12382890.1
                                                  4
